Exhibit 3.1 CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF SERIES C 6% CONVERTIBLE PREFERRED STOCK OF PSM HOLDINGS, INC. Pursuant to Section 151 of the Delaware General Corporation Law PSM Holdings, Inc. (the “ Company ”), a corporation organized and existing under the laws of the State of Delaware, hereby certifies that pursuant to the provisions of Section 151 of the Delaware General Corporation Law, its Board of Directors adopted the following resolution, which resolution remains in full force and effect as of the date hereof: WHEREAS , the Board of Directors of the Company (the “ Board of Directors ”) is authorized, within the limitations and restrictions stated in the Certificate of Incorporation of the Company (the “ Certificate of Incorporation ”), to fix by resolution or resolutions the designation of preferred stock and the powers, preferences and relative participating, optional or other special rights and qualifications, limitations or restrictions thereof, including, without limiting the generality of the foregoing, such provisions as may be desired concerning voting, redemption, dividends, dissolution or the distribution of assets, conversion or exchange, and such other subjects or matters as may be fixed by resolution or resolutions of the Board of Directors under the Delaware General Corporation Law; WHEREAS , the Certificate of Incorporation of the Company authorizes 10,000,000 shares of preferred stock, $0.001 par value per share (the “ Preferred Stock ”); WHEREAS , on or about February 4, 2013, the Company authorized and fixed the terms of two series of Preferred Stock designated as Series A 6% Convertible Preferred Stock and Series B 6% Convertible Preferred Stock; WHEREAS , contemporaneous with the creation of the Series C 6% Convertible Preferred Stock, the Company is creating a Series D 6% Convertible Preferred Stock; and WHEREAS , it is the desire of the Board of Directors of the Company, pursuant to its authority as aforesaid, to authorize and fix the terms of such series of Preferred Stock to be designated the Series C 6% Convertible Preferred Stock of the Company and the number of shares constituting such series of Preferred Stock. NOW, THEREFORE, BE IT RESOLVED, that there is hereby authorized the Series C 6% Convertible Preferred Stock on the terms and with the provisions herein set forth below: 1.
